Exhibit 99.1 Brookfield Asset Management Inc. News Release BROOKFIELD and FAIRFIELD RESIDENTIAL COMPANY LLC ANNOUNCE COMPLETION OF FAIRFIELD RESIDENTIAL LLC's REORGANIZATION AND RECAPITALIZATION TORONTO, Ontario and San Diego, California, August 2, 2010 — Brookfield Asset Management Inc. (“Brookfield”) (NYSE/TSX: BAM; Euronext: BAMA) and Fairfield Residential Company LLC (“Fairfield”) today announced the completion of Fairfield’s reorganization and emergence from Chapter 11 protection. In addition, Brookfield, Fairfield management and long standing partner, California State Teachers’ Retirement System (CalSTRS), have invested approximately $29 million to recapitalize the company. In return for its investment in Fairfield’s recapitalization, Brookfield acquired a 65% equity stake in the company and Brookfield has committed to provide up to an additional $150 million to fund future investment opportunities. Fairfield Residential Company LLC is a leading multifamily service provider in the United States with decades of experience in the industry. Following its recapitalization, Fairfield is strategically focused on construction, property management and asset management of multifamily residential homes with the opportunity for growth through portfolio acquisitions, joint ventures and development. Fairfield has 55,000 multifamily units under management, primarily in coastal U.S. markets. “Fairfield is a best-in-class company with a strong management team. We are excited by the opportunity to work together, building on our respective experience in real estate services and residential and property management”, commented David
